                      1     RYAN L. EDDINGS, Bar No. 256519
                            VANESSA M. COHN, Bar No. 314619
                      2     LITTLER MENDELSON, P.C.
                            5200 North Palm Avenue, Suite 302
                      3     Fresno, CA 93704.2225
                            Telephone: 559.244.7500
                      4     Facsimile: 559.244.7525
                            Email: reddings@littler.com
                      5            vcohn@littler.com

                      6
                            Attorneys for Defendant
                      7     FIRST TRANSIT, INC.

                      8
                                                             UNITED STATES DISTRICT COURT
                      9
                                                            CENTRAL DISTRICT OF CALIFORNIA
                   10
                            GREG WELCH,                                      Case No. 8:18-CV-02004-JLS-ADS
                   11
                                               Plaintiff,
                   12
                            v.                                               STIPULATED PROTECTIVE ORDER
                   13
                            FIRST TRANSIT, INC., a Delaware
                   14       corporation; and DOES 1-25, Inclusive,
                   15                          Defendants.
                   16

                   17       I.     PURPOSES AND LIMITATIONS

                   18              Discovery in this action is likely to involve production of confidential, proprietary or private

                   19       information for which special protection from public disclosure and from use for any purpose other

                   20       than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate and

                   21       petition the Court to enter the following Stipulated Protective Order (“the Order”). The parties

                   22       acknowledge that this Order does not confer blanket protections on all disclosures or responses to

                   23       discovery and that the protection it affords from public disclosure and use extends only to the limited

                   24       information or items that are entitled to confidential treatment under the applicable legal principles.

                   25       II.    GOOD CAUSE STATEMENT

                   26              This action is likely to involve information pertaining to party and non-party individuals, the

                   27       disclosure of which would constitute an unwarranted invasion of the affected individuals’

                   28       constitutional, statutory and/or common law rights to personal privacy and confidentiality, as well as
LITTLER M ENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                            STIPULATED PROTECTIVE ORDER                                            Case No. 8:18-CV-02004-JLS-ADS
                      1     trade secrets, and other valuable commercial, financial, technical and/or proprietary information for

                      2     which special protection from public disclosure and from use for any purpose other than prosecution

                      3     of this action is warranted. Such confidential and proprietary materials and information consist of,

                      4     among other things, confidential business or financial information, information regarding confidential

                      5     business practices, or other confidential commercial information (including information implicating

                      6     privacy rights of the parties and third parties), information otherwise generally unavailable to the

                      7     public, or which may be privileged or otherwise protected from disclosure under state or federal

                      8     statutes, court rules, case decisions, or common law.

                      9            Accordingly, to expedite the flow of information, to facilitate the prompt resolution of disputes

                   10       over confidentiality of discovery materials, to adequately protect information the parties are entitled

                   11       to keep confidential, to ensure that the parties are permitted reasonable necessary uses of such material

                   12       in preparation for and in the conduct of trial, to address their handling at the end of the litigation, and

                   13       serve the ends of justice, a protective order for such information is justified in this matter. It is the

                   14       intent of the parties that information will not be designated as confidential for tactical reasons and that

                   15       nothing be so designated without a good faith belief that it has been maintained in a confidential

                   16       manner.

                   17       III.   ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
                   18              The parties further acknowledge that this Order does not entitle them to file confidential

                   19       information under seal. Rather Local Civil Rule 79-5 sets forth the procedures that must be followed

                   20       and the standards that will be applied when a party seeks permission from the court to file material

                   21       under seal.

                   22              There is a strong presumption that the public has a right of access to judicial proceedings and

                   23       records in civil cases. In connection with non-dispositive motions, good cause must be shown to

                   24       support a filing under seal. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th

                   25       Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.

                   26       Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require

                   27       good cause showing). A specific showing of good cause or compelling reasons with proper evidentiary

                   28       support and legal justification must be made with respect to Protected Material that a party seeks to
LITTLER M ENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                            STIPULATED PROTECTIVE ORDER                       2.                     Case No. 8:18-CV-02004-JLS-ADS
                      1     file under seal. The parties’ mere designation of Disclosure or Discovery Material, as defined below,

                      2     as CONFIDENTIAL does not—without the submission of competent evidence by declaration,

                      3     establishing that the material sought to be filed under seal qualifies as confidential, privileged, or

                      4     otherwise protectable—constitute good cause. Further, if a party requests sealing related to a

                      5     dispositive motion or trial, then compelling reasons, not only good cause, for the sealing must be

                      6     shown, and the relief sought shall be narrowly tailored to serve the specific interest to be protected.

                      7     See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type of

                      8     information, document, or thing sought to be filed or introduced under seal in connection with a

                      9     dispositive motion or trial, the party seeking protection must articulate compelling reasons, supported

                   10       by specific facts and legal justification, for the requested sealing order. Again, competent evidence

                   11       supporting the application to file documents under seal must be provided by declaration.

                   12              Any document that is not confidential, privileged, or otherwise protectable in its entirety will

                   13       not be filed under seal if the confidential portions can be redacted. If documents can be redacted,

                   14       then a redacted version for public viewing, omitting only the confidential, privileged, or otherwise

                   15       protectable portions of the document, shall be filed. Any application that seeks to file documents

                   16       under seal in their entirety should include an explanation of why redaction is not feasible.

                   17       IV.    DEFINITIONS
                   18              Action: The lawsuit in the U.S. District Court for the Central District of California, Case

                   19       No. 8:18-CV-02004-JLS-ADS.

                   20              Challenging Party: A Party or Non-Party to the action that challenges the designation of

                   21       information or items under this Order.

                   22              CONFIDENTIAL: Information (regardless of how generated, stored or maintained) or

                   23       tangible things that qualify for protection under Federal Rule of Civil Procedure 26(c), and as

                   24       specified above in the Good Cause Statement.

                   25              Counsel: Outside Counsel of Record and House Counsel (as well as their support staff).

                   26              Designating Party: A Party or Non-Party that designates information or items that it produces

                   27       disclosures or in responses to discovery as “CONFIDENTIAL.”

                   28              Disclosure or Discovery Material: All items or information, regardless of the medium or
LITTLER M ENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                            STIPULATED PROTECTIVE ORDER                      3.                    Case No. 8:18-CV-02004-JLS-ADS
                      1     manner in which it is generated, stored, or maintained (including, among other things, testimony,

                      2     transcripts, and tangible things), that are produced or generated in disclosures or responses to

                      3     discovery.

                      4               Expert: A person with specialized knowledge or experience in a matter pertinent to the

                      5     litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant

                      6     in this Action.

                      7               House Counsel: Attorneys who are employees of a party to this Action. House Counsel does

                      8     not include Outside Counsel of Record or any other outside counsel.

                      9               Non-Party: Any natural person, partnership, corporation, association or other legal entity not

                   10       named as a Party to this action.

                   11                 Outside Counsel of Record: Attorneys who are not employees of a party to this Action but are

                   12       retained to represent a party to this Action and have appeared in this Action on behalf of that party or

                   13       are affiliated with a law firm that has appeared on behalf of that party, and includes support staff.

                   14                 Party: Any party to this Action, including all of its officers, directors, employees, consultants,

                   15       retained experts, and Outside Counsel of Record (and their support staff).

                   16                 Producing Party: A Party or Non-Party that produces Disclosure or Discovery Material in this

                   17       Action.

                   18                 Professional Vendors: Persons or entities that provide litigation support services (e.g.,

                   19       photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,

                   20       or retrieving data in any form or medium) and their employees and subcontractors.

                   21                 Protected Material: Any Disclosure or Discovery Material that is designated as

                   22       CONFIDENTIAL.

                   23                 Receiving Party: A Party that receives Disclosure or Discovery Material from a Producing

                   24       Party.

                   25       V.        SCOPE
                   26                 The protections conferred by this Stipulation and Order cover not only Protected Material (as

                   27       defined above), but also (a) any information copied or extracted from Protected Material; (b) all copies,

                   28       excerpts, summaries, or compilations of Protected Material; and, (c) any testimony, conversations, or
LITTLER M ENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                            STIPULATED PROTECTIVE ORDER                         4.                     Case No. 8:18-CV-02004-JLS-ADS
                      1     presentations by Parties or their Counsel that might reveal Protected Material. Any use of Protected

                      2     Material at trial shall be governed by the orders of the trial judge and other applicable authorities. This

                      3     Order does not govern the use of Protected Material at trial.

                      4     VI.    DURATION
                      5            Once a case proceeds to trial, information that was designated as CONFIDENTIAL or

                      6     maintained pursuant to this Order used or introduced as an exhibit at trial becomes public and will be

                      7     presumptively available to all members of the public, including the press, unless compelling reasons

                      8     supported by specific factual findings to proceed otherwise are made to the trial judge in advance of

                      9     the trial. See Kamakana, supra, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing

                   10       documents produced in discovery from “compelling reasons” standard when merits-related documents

                   11       are part of court record). Accordingly, the terms of this protective order do not extend beyond the

                   12       commencement of the trial.

                   13       VII.   DESIGNATING PROTECTED MATERIAL
                   14              A.      Exercise of Restraint and Care in Designating Material for Protection
                   15              Each Party or Non-Party that designates information or items for protection under this Order

                   16       must take care to limit any such designation to specific material that qualifies under the appropriate

                   17       standards. The Designating Party must designate for protection only those parts of material,

                   18       documents, items or oral or written communications that qualify so that other portions of the material,

                   19       documents, items or communications for which protection is not warranted are not swept unjustifiably

                   20       within the ambit of this Order. Mass, indiscriminate or routinized designations are prohibited.

                   21       Designations that are shown to be clearly unjustified or that have been made for an improper purpose

                   22       (e.g., to unnecessarily encumber the case development process or to impose unnecessary expenses and

                   23       burdens on other parties) may expose the Designating Party to sanctions.

                   24              If it comes to a Designating Party’s attention that information or items that it designated for

                   25       protection do not qualify for protection, the Designating Party must promptly notify all other Parties

                   26       that it is withdrawing the inapplicable designation.

                   27

                   28
LITTLER M ENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                            STIPULATED PROTECTIVE ORDER                       5.                     Case No. 8:18-CV-02004-JLS-ADS
                      1            B.      Manner and Timing of Designations

                      2            Except as otherwise provided in this Order, or as otherwise stipulated or ordered, Disclosure

                      3     of Discovery Material that qualifies for protection under this Order must be clearly so designated

                      4     before the material is disclosed or produced. Designation in conformity with this Order requires the

                      5     following:

                      6                    1.      Information in Documentary Form

                      7            For information in documentary form (e.g., paper or electronic documents, but excluding

                      8     transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix at a

                      9     minimum, the legend CONFIDENTIAL (hereinafter, the “CONFIDENTIAL Legend”), to each page

                   10       that contains protected material. If only a portion of the material on a page qualifies for protection, the

                   11       Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

                   12       markings in the margins). A Party or Non-Party that makes original documents available for inspection

                   13       need not designate them for protection until after the inspecting Party has indicated which documents

                   14       it would like copied and produced. During the inspection and before the designation, all of the material

                   15       made available for inspection shall be deemed CONFIDENTIAL. After the inspecting Party has

                   16       identified the documents it wants copied and produced, the Producing Party must determine which

                   17       documents, or portions thereof, qualify for protection under this Order. Then, before producing the

                   18       specified documents, the Producing Party must affix the CONFIDENTIAL Legend to each page that

                   19       contains Protected Material. If only a portion of the material on a page qualifies for protection, the

                   20       Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

                   21       markings in the margins).

                   22                      2.      Deposition Testimony

                   23              For testimony given in depositions that the Designating Party identifies the Disclosure or

                   24       Discovery Material on the record, before the close of the deposition all protected testimony.

                   25                      3.      Other Information

                   26              For information produced in some form other than documentary and for any other tangible

                   27       items, that the Producing Party affix in a prominent place on the exterior of the container or containers

                   28       in which the information is stored the legend CONFIDENTIAL. If only a portion or portions of the
LITTLER M ENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                            STIPULATED PROTECTIVE ORDER                       6.                     Case No. 8:18-CV-02004-JLS-ADS
                      1     information warrants protection, the Producing Party, to the extent practicable, shall identify the

                      2     protected portion(s).

                      3            C.      Inadvertent Failures to Designate
                      4            If timely corrected, an inadvertent failure to designate qualified information or items does not,

                      5     standing alone, waive the Designating Party’s right to secure protection under this Order for such

                      6     material. Upon timely correction of a designation, the Receiving Party must make reasonable efforts

                      7     to assure that the material is treated in accordance with the provisions of this Order.

                      8     VIII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                      9            A.      Timing of Challenges
                   10              Any Party or Non-Party may challenge a designation of confidentiality at any time that is

                   11       consistent with the Court’s Scheduling Order.

                   12              B.      Meet and Confer
                   13              The Challenging Party shall initiate the dispute resolution process under Local Rule 37-1 et

                   14       seq.

                   15              C.      Joint Stipulation
                   16              Any challenge submitted to the Court shall be via a joint stipulation pursuant to Local Rule 37-

                   17       2.

                   18              D.      Burden
                   19              The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

                   20       Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

                   21       expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

                   22       Designating Party has waived or withdrawn the confidentiality designation, all parties shall continue

                   23       to afford the material in question the level of protection to which it is entitled under the Producing

                   24       Party’s designation until the Court rules on the challenge.

                   25       IX.    ACCESS TO AND USE OF PROTECTED MATERIAL
                   26              A.      Basic Principles
                   27              A Receiving Party may use Protected Material that is disclosed or produced by another Party

                   28       or by a Non-Party in connection with this Action only for prosecuting, defending or attempting to
LITTLER M ENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                            STIPULATED PROTECTIVE ORDER                       7.                    Case No. 8:18-CV-02004-JLS-ADS
                      1     settle this Action. Such Protected Material may be disclosed only to the categories of persons and

                      2     under the conditions described in this Order. When the Action has been terminated, a Receiving Party

                      3     must comply with the provisions of the section titled “FINAL DISPOSITION” below. Protected

                      4     Material must be stored and maintained by a Receiving Party at a location and in a secure manner that

                      5     ensures that access is limited to the persons authorized under this Order.

                      6            B.      Disclosure of CONFIDENTIAL Information or Items
                      7            Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

                      8     Receiving Party may disclose any information or item designated CONFIDENTIAL only to: (1) the

                      9     Receiving Party’s Outside Counsel of Record in this Action, as well as employees of said Outside

                   10       Counsel of Record to whom it is reasonably necessary to disclose the information for this Action; (2)

                   11       the officers, directors, and employees (including House Counsel) of the Receiving Party to whom

                   12       disclosure is reasonably necessary for this Action; (3) Experts (as defined in this Order) of the

                   13       Receiving Party to whom disclosure is reasonably necessary for this Action and who have signed the

                   14       “Acknowledgment and Agreement to Be Bound” (Exhibit A); (4) the court and its personnel; (5) court

                   15       reporters and their staff; (6) Professional Vendors to whom disclosure is reasonably necessary for this

                   16       Action and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); (7) the

                   17       author or recipient of a document containing the information or a custodian or other person who

                   18       otherwise possessed or knew the information; (8) during their depositions, witnesses, and attorneys

                   19       for witnesses, in the Action to whom disclosure is reasonably necessary provided: (i) the deposing

                   20       party requests that the witness sign the form attached as Exhibit A hereto; and (ii) they will not be

                   21       permitted to keep any confidential information unless they sign the “Acknowledgment and Agreement

                   22       to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.

                   23       Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected Material may

                   24       be separately bound by the court reporter and may not be disclosed to anyone except as permitted

                   25       under this Stipulated Protective Order; and, (9) any mediators or settlement officers and their

                   26       supporting personnel, mutually agreed upon by any of the parties engaged in settlement discussions.

                   27

                   28
LITTLER M ENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                            STIPULATED PROTECTIVE ORDER                      8.                    Case No. 8:18-CV-02004-JLS-ADS
                      1     X.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                            LITIGATION
                      2

                      3            If a Party is served with a subpoena or a court order issued in other litigation that compels

                      4     disclosure of any information or items designated in this Action as CONFIDENTIAL, that Party must:

                      5     (a) promptly notify in writing the Designating Party. Such notification shall include a copy of the

                      6     subpoena or court order; (b) promptly notify in writing the party who caused the subpoena or order to

                      7     issue in the other litigation that some or all of the material covered by the subpoena or order is subject

                      8     to this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and,

                      9     (c) cooperate with respect to all reasonable procedures sought to be pursued by the Designating Party

                   10       whose Protected Material may be affected.

                   11              If the Designating Party timely seeks a protective order, the Party served with the subpoena or

                   12       court order shall not produce any information designated in this action as CONFIDENTIAL before a

                   13       determination by the court from which the subpoena or order issued, unless the Party has obtained the

                   14       Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking

                   15       protection in that court of its confidential material and nothing in these provisions should be construed

                   16       as authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive from

                   17       another court.

                   18       XI.  A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
                            LITIGATION
                   19

                   20              The terms of this Order are applicable to information produced by a Non-Party in this Action

                   21       and designated as CONFIDENTIAL. Such information produced by Non-Parties in connection with

                   22       this litigation is protected by the remedies and relief provided by this Order. Nothing in these

                   23       provisions should be construed as prohibiting a Non-Party from seeking additional protections. In the

                   24       event that a Party is required, by a valid discovery request, to produce a Non-Party’s confidential

                   25       information in its possession, and the Party is subject to an agreement with the Non-Party not to

                   26       produce the Non-Party’s confidential information, then the Party shall: (a) promptly notify in writing

                   27       the Requesting Party and the Non-Party that some or all of the information requested is subject to a

                   28       confidentiality agreement with a Non-Party; (b) promptly provide the Non-Party with a copy of the
LITTLER M ENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                            STIPULATED PROTECTIVE ORDER                       9.                     Case No. 8:18-CV-02004-JLS-ADS
                      1     Stipulated Protective Order in this Action, the relevant discovery request(s), and a reasonably specific

                      2     description of the information requested; and, (c) make the information requested available for

                      3     inspection by the Non-Party, if requested.

                      4            If the Non-Party fails to seek a protective order from this court within 21 days of receiving the

                      5     notice and accompanying information, the Receiving Party may produce the Non-Party’s confidential

                      6     information responsive to the discovery request. If the Non-Party timely seeks a protective order, the

                      7     Receiving Party shall not produce any information in its possession or control that is subject to the

                      8     confidentiality agreement with the Non-Party before a determination by the court. Absent a court order

                      9     to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this court of

                   10       its Protected Material.

                   11       XII.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   12              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                   13       Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                   14       the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

                   15       disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

                   16       inform the person or persons to whom unauthorized disclosures were made of all the terms of this

                   17       Order, and, (d) request such person or persons to execute the “Acknowledgment an Agreement to Be

                   18       Bound” attached hereto as Exhibit A.

                   19       XIII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                            MATERIAL
                   20

                   21              When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

                   22       material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

                   23       are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

                   24       modify whatever procedure may be established in an e-discovery order that provides for production

                   25       without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                   26       parties reach an agreement on the effect of disclosure of a communication or information covered by

                   27       the attorney-client privilege or work product protection, the parties may incorporate their agreement

                   28       in the stipulated protective order submitted to the court.
LITTLER M ENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                            STIPULATED PROTECTIVE ORDER                      10.                    Case No. 8:18-CV-02004-JLS-ADS
                      1     XIV. MISCELLANEOUS

                      2             A.     Right to Further Relief

                      3             Nothing in this Order abridges the right of any person to seek its modification by the Court in

                      4     the future.

                      5             B.     Right to Assert Other Objections

                      6             By stipulating to the entry of this Protective Order, no Party waives any right it otherwise

                      7     would have to object to disclosing or producing any information or item on any ground not addressed

                      8     in this Stipulated Protective Order. Similarly, no Party waives any right to object on any ground to use

                      9     in evidence of any of the material covered by this Protective Order.

                   10               C.     Filing Protected Material

                   11               A Party that seeks to file under seal any Protected Material must comply with Local Civil Rule

                   12       79-5. Protected Material may only be filed under seal pursuant to a court order authorizing the sealing

                   13       of the specific Protected Material. If a Party’s request to file Protected Material under seal is denied

                   14       by the court, then the Receiving Party may file the information in the public record unless otherwise

                   15       instructed by the court.

                   16       XV.     FINAL DISPOSITION

                   17               After the final disposition of this Action, within 60 days of a written request by the Designating

                   18       Party, each Receiving Party must return all Protected Material to the Producing Party or destroy such

                   19       material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

                   20       compilations, summaries, and any other format reproducing or capturing any of the Protected Material.

                   21       Whether the Protected Material is returned or destroyed, the Receiving Party must submit a written

                   22       certification to the Producing Party (and, if not the same person or entity, to the Designating Party) by

                   23       the 60-day deadline that (a) identifies (by category, where appropriate) all the Protected Material that

                   24       was returned or destroyed and (b) affirms that the Receiving Party has not retained any copies,

                   25       abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

                   26       Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

                   27       pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,

                   28       deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
LITTLER M ENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                            STIPULATED PROTECTIVE ORDER                      11.                     Case No. 8:18-CV-02004-JLS-ADS
                      1     product, even if such materials contain Protected Material. Any such archival copies that contain or

                      2     constitute Protected Material remain subject to this Protective Order.

                      3            IT IS SO STIPULATED.

                      4     Dated: April 19, 2019                             SEMNAR & HARTMAN, LLP
                      5

                      6                                                       By: /s/ Jaren M. Hartman
                                                                                 BABEK SEMNAR
                      7                                                          JARED M. HARTMAN
                                                                                 LAUREL N. HOLMES
                      8                                                          Attorneys for Plaintiff
                                                                                 GREG WELCH
                      9

                   10       Dated: April 19, 2019                             LITTLER MENDELSON, P.C.
                   11

                   12                                                         By: /s/ Vanessa M. Cohn
                                                                                 RYAN L. EDDINGS
                   13                                                            VANESSA M. COHN
                                                                                 Attorneys for Defendant
                   14                                                            FIRST TRANSIT, INC.
                   15

                   16              PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   17

                   18         Dated: April 22, 2019                               _____/s/ Autumn D. Spaeth_____________
                                                                                   HONORABLE AUTUMN D. SPAETH
                   19                                                              United States Magistrate Judge
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER M ENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                            STIPULATED PROTECTIVE ORDER                     12.                      Case No. 8:18-CV-02004-JLS-ADS
                      1                                                    EXHIBIT A

                      2                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                      3             I     hereby      acknowledge   that    I,     _____________________________            [NAME],

                      4     ____________________________________ [POSITION AND EMPLOYER], am about to receive

                      5     Protected Material designated CONFIDENTIAL, supplied to me in connection with the Action titled

                      6     Greg Welch v. First Transit, Inc., U.S. District Court for the Central District of California Case

                      7     No. 8:18-CV-02004-JLS-ADS.

                      8             I understand that said Protected Material is provided to me subject to the terms and restrictions

                      9     of the Stipulated Protective Order governing this Action. I have been given a copy of the Stipulated

                   10       Protective Order; I have read it; and, I agree to be bound by its terms.

                   11               I understand that Protected Material as defined in the Stipulated Protective Order, including

                   12       any notes or other records that may be made regarding any such Material, shall not be Disclosed to

                   13       anyone, except as expressly permitted by the Stipulated Protective Order. I will not copy or use, except

                   14       solely for the purposes of this Action, any Protected Material obtained pursuant to the Stipulated

                   15       Protective Order, except as provided therein or otherwise ordered by the Court.

                   16               I further understand that I am to retain all copies of Protected Material provided to me in a

                   17       secure manner, and that all copies of such Material are to remain in my personal custody and control

                   18       until termination of my participation in this Action, whereupon the copies of such Material will be

                   19       returned to counsel who provided me with such Material.

                   20       Dated: __________________                      BY:     __________________________
                   21                                                              Signature
                                                                                   __________________________
                   22                                                              Print Name
                                                                                   __________________________
                   23                                                              Title
                                                                                   __________________________
                   24
                                                                                   Address
                   25                                                              __________________________
                                                                                   City, State, Zip
                   26                                                              __________________________
                                                                                   Telephone Number
                   27       FIRMWIDE:163920444.1 070993.1131

                   28
LITTLER M ENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                            STIPULATED PROTECTIVE ORDER                      13.                       Case No. 8:18-CV-02004-JLS-ADS
